 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL CA. Bar No. 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     BEN A. PORTER, WA. Bar No. 14195
 5   Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
           San Francisco, California 94105
 7         Telephone: (415) 977-8979
 8         Facsimile: (415) 744-0134
           E-Mail: Ben.Porter@ssa.gov
 9
           Attorneys for Defendant
10
                              UNITED STATES DISTRICT COURT
11
                             EASTERN DISTRICT OF CALIFORNIA
12                                SACRAMENTO DIVISION
13
                                       )
14   CLIFFORD TRUMP,                   ) Case No.: 2:18-cv-01610-DMC
                                       )
15       Plaintiff,                    )     STIPULATION AND
                                       )     ORDER  FOR
16       v.                            )     2nd EXTENSION OF TIME
                                       )
17                                     )
     ANDREW SAUL,                      )
18   Commissioner of Social Security,1 )
                                       )
19       Defendant.                    )
                                       )
20                                     )
                                       )
21                                     )
22       IT IS HEREBY STIPULATED, by and between the parties, through their

23   counsel of record, that the time for Defendant to file a Cross-Motion for Summary

24   Judgment and Memorandum in Support of Defendant’s Cross-Motion be extended

25   thirty (30) days from June 21, to July 21, 2019. This is Defendant's second request

26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically
     substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
28   the Social Security Act, 42 USC 405(g)(action survives regardless of any change in
     the person occupying the office of Commissioner of Social Security).
     Stip Ext. & Proposed Order - 2:18-cv-01610-DMC   -1-
 1   for an extension of time. Defendant respectfully requests this additional time to
 2   continue to pursue settlement discussions. The parties further stipulate that the
 3   Court’s scheduling Order be modified accordingly.
 4
 5   Dated: June 20, 2019                    /s/ Jesse S. Kaplan*
                                             JESSE S. KAPLAN
 6                                           Attorney for Plaintiff
 7                                           (*as authorized via e-mail on June 19, 2019)
 8
 9   Dated: June 20, 2019                    Respectfully submitted,
10
11
                                             MCGREGOR W. SCOTT
12                                           United States Attorney
13
                                             DEBORAH LEE STACHEL
                                             Regional Chief Counsel, Region IX
14                                           Social Security Administration
15
                                     By:     /s/ Ben A. Porter
16                                           BEN A PORTER
17                                           Special Assistant U.S. Attorney
                                             Attorneys for Defendant
18
19
20
                                                      ORDER
21
22
     APPROVED AND SO ORDERED:
23
24
25   Dated: June 20, 2019
                                                            ____________________________________
                                                            DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27
28


     Stip Ext. & Proposed Order - 2:18-cv-01610-DMC   -2-
